DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/647,520, for a BOTTLE HOLDER ASSEMBLY ATTACHABLE TO A TABLE TOP EDGE, filed on 3/15/2020.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the locking teeth" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said at least one locking teeth" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 is rejected for the same reasons as dependent on claim 5.
Claim 6 recites the limitation "the table tops" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the table tops" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the table tops" therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helfman et al. (U.S. Pat. 5,822,918).
Regarding claim 1, bottle holder assembly comprising: a first jaw; a second jaw that mechanically engages the first jaw to form a slidable (via members 72) jaw assembly so that the two jaws can be squeezed together and immovably lock (via member 46) on a table top edge of an ironing board; a bottle cage (36, 44, 46) pivotally connectable to the jaw assembly (via member 42), said bottle cage preventing release of a locked configuration of the jaws so long as it is connected to the jaw assembly.


[AltContent: textbox (bottle cage)][AltContent: arrow]

    PNG
    media_image1.png
    428
    534
    media_image1.png
    Greyscale



[AltContent: textbox (1st jaw/ upper jaw)]
[AltContent: textbox (2nd jaw/ lower jaw)][AltContent: arrow][AltContent: arrow]









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfman et al. (U.S. Pat. 5,822,918) in view of Kringel et al. (U.S. Pat. 7,156,353).
	Regarding claim 2, Helfman teaches the assembly of claim 1, but does not teach that said first jaw is equipped with at least one rack having equally-spaced ramped teeth, the second jaw is equipped with at least one locking tooth that is resiliently biased toward the rack, said at least one locking tooth engaging teeth of the rack in a locking and ratcheting manner as the first and second jaws are squeezed together.  Kringel, however teaches a bottle holder attachable to a table assembly with a first jaw (18) equipped with at least one rack (42) having equally-spaced ramped teeth, a second jaw (16) equipped with at least one locking tooth (38) that is resiliently biased toward the rack, said at least one locking tooth engaging teeth of the rack in a locking and ratcheting manner as the first and second jaws are squeezed together in order to place the device in tension to hold the product and base firmly together.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct said first jaw equipped with at least one rack having equally-spaced ramped teeth, the second jaw equipped with at least one locking tooth that is resiliently biased toward the rack, said at least one locking tooth engaging teeth of the rack in a locking and ratcheting manner as the first and second jaws are squeezed together in order to provide a temporary self-locking assembly that would be easy and quickly to install.
Regarding claim 3, as best understood, Helfman and Kringel teach the assembly of claim 2, wherein Kringel teaches that as the first and second jaws are squeezed together, each incremental .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfman et al. (U.S. Pat. 5,822,918) in view of Fontaine (U.S. Pub. 2014/0231608).
Regarding claim 7, Helfman teaches a bottle holder assembly (see figure above) comprising: an upper jaw; a lower jaw that vertically and slidably engages the upper jaw to form a jaw assembly, said engaged jaw assembly forming a mouth, and a bottle cage that connects to the jaw assembly and prevents activation of the lock release mechanism until the bottle cage is disconnected (via members 44, 46); but does not teach that the mouth fits over a table top edge of an ironing board, wherein by squeezing the jaws together, a pressure is exerted by the jaws against an upper and a lower surface of the table top, and the jaws lock together to maintain the pressure against said upper and lower surfaces until a lock release mechanism is activated.  Fontaine teaches a cup holder assembly having an upper jaw (6), a lower jaw (3) that vertically and slidably engages the upper jaw to form a jaw assembly, said engaged jaw assembly forming a mouth, wherein the mouth fits over a flat horizontal surface, wherein by squeezing the jaws together, a pressure is exerted by the jaws against an upper and a lower surface of horizontal surface, and the jaws lock together to maintain the pressure against said upper and lower surfaces until a lock release mechanism is activated [0015] in order to place the device in tension to hold the cup firmly together on a support.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct the assembly with a rack having equally-spaced ramped teeth and at least one locking tooth, wherein by squeezing the jaws together, a pressure is exerted by the jaws against an upper and a lower surface of the table top, and the jaws lock together to maintain the pressure against said upper and lower surfaces until a lock release mechanism is activated in order to provide a temporary self-locking assembly that would be easy and quickly to install.  As an additional matter, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .  
Allowable Subject Matter
Claims 4, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-16 and 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 2009/0014622; U.S. Pat. 5,472,157, 5,996,957, 7,793,904.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 11, 2021